FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the month of November 29, 2011 Compugen Ltd. (Translation of registrant's name in English) 72 Pinchas Rosen Street, Tel-Aviv 69512, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-Fo On November 29, 2011, Compugen Ltd. (the "Registrant") issued a Press Release, filed as Exhibit 1 to this Report on Form 6-K, which is hereby incorporated by reference herein. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Compugen Ltd. (Registrant) By: /s/ Ms. Dikla Czaczkes Axselbrad Title: Chief Financial Officer Date: November 29, 2011
